         Case 6:19-cv-00484-HZ           Document 19   Filed 12/10/20     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                           UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON

CHRISTIAN H. NOBLE,
                                                   Civil No. 6:19-cv-0484-HZ
                          Plaintiff,
                                                   ORDER FOR ATTORNEY FEES
       vs.                                         PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay the sum of $9,852.00 in attorney fees upon verification that

Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject “to a federal administrative offset if the Litigant has outstanding federal




1 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
         Case 6:19-cv-00484-HZ         Document 19       Filed 12/10/20     Page 2 of 2




debts”) for full settlement of all claims for fees under EAJA. Costs for court filing-fees shall be

awarded to Plaintiff attorney in the sum of $400.00 pursuant to 28 U.S.C. §1920.

        If Plaintiff has no outstanding federal debt, payment of $9,852.00 in attorney fees plus

$400.00 reimbursement of Court filing-fees shall be made to Plaintiff’s attorney Drew L.

Johnson, PC and mailed to his office at 1700 Valley River Drive, Eugene, OR 97401. If

Plaintiff has such debt, the check for any remaining funds after offset shall be made out to

Plaintiff and mailed to counsel’s office at the address provided above.

       IT IS SO ORDERED this day of ___________________________,
                                       December 10, 2020         2020



                                                            ______________________________
                                                            U.S. District Judge/Magistrate Judge

PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




2 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
